EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 The undersigned officer of Voyager Entertainment International, Inc. (the “Company”) hereby certifies that the Company’s quarterly report on Form10-Q for the period ended September30, 2011 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 14, 2011 /s/ Richard L. Hannigan Sr. Richard L. Hannigan Sr. President and Chief Executive Officer (Principle Executive and Financial Officer)
